Citation Nr: 1624876	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  16-09 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to special monthly compensation (SMC) at the (t) rate based on the need for regular aid and attendance for residuals of traumatic brain injury (TBI).

[NOTE: The issues of entitlement to: (1) service connection for labyrinthine fistula and nystagmus with vertigo (claimed as vestibular neuritis and dizziness); (2) an initial evaluation in excess of 10 percent for unspecified disorder of eye movements, right eye, with visual field defect and scotoma; and (3) an initial evaluation in excess of 10 percent for unspecified disorder of eye movements, left eye, with visual field defect and scotoma, will be addressed in a separate Board decision issued under a different docket number]


REPRESENTATION

Appellant represented by:	Shana Dunn, Attorney



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service with the U.S. Army from June 1972 to March 1982 and from July 1988 to December 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's service-connected residuals of traumatic brain injury, including  delusional syndrome, migraine headaches, unspecified movements of the bilateral eyes including visual field defects, and tinnitus, results in the requirement of the aid and attendance of another person without which would require hospitalization, nursing home care, or other residential institutional care.


CONCLUSION OF LAW

The criteria for special monthly compensation payable at the (t) rate have been met.  38 U.S.C.A. § 1114(t) (West 2014); 38 C.F.R. § 3.352 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran asserts entitlement to increased special monthly compensation at the (t) rate, as he requires the aid and attendance of another person due to service-connected residuals of a traumatic brain injury.  

If any Veteran, as the result of service-connected disability, is in need of regular aid and attendance for the residuals of traumatic brain injury and in the absence of such regular aid and attendance would require hospitalization, nursing home care, or other residential institutional care, the Veteran shall be paid, in addition to any other compensation under this section, a monthly aid and attendance allowance equal to the rate described in 38 U.S.C.A. § 1114(r)(2) (West 2014).  38 U.S.C.A. § 1114(t) (West 2014).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  Id.

The Veteran is service-connected for a number of residuals of traumatic brain injury, including  delusional syndrome, migraine headaches, unspecified movements of the bilateral eyes including visual field defects, and tinnitus.  In support of his claim, he has submitted a number of medical and lay statements finding that these conditions result in the requirement of the aid and attendance of another person.  

The report of a January 2015 aid and attendance examination conducted by the Veteran's private physician notes that, while he can feed himself, he cannot prepare his own meals, other than reheating prepared meals.  In addition, he cannot bathe or tend to other hygiene needs alone due to equilibrium issues.  His wife manages his medication, and he does not drive and intermittently uses a wheelchair due to his equilibrium.  Finally, the Veteran's physician noted that, while the Veteran does not require nursing home care, he will end up there if left alone at home due to equilibrium and low vision problems.

In a February 2015 aid and attendance examination report, the Veteran's VA optometrist reported the Veteran is legally blind, noting that depending on fatigue, task, and environment, the Veteran may function as legally blind despite initial clinical measurements.

In a September 2015 aid and attendance examination report, the Veteran's clinical psychologist also found that, while he can feed himself, he is unable to prepare his own meals due to forgetfulness (cannot use stove or knives) and poor vision.  He needs assistance due to poor equilibrium.  Importantly, the Veteran's psychiatrist determined that the Veteran is in need of nursing home care due to poor judgment and disequilibrium, which requires 24-hour supervision and assistance, which is currently provided by his wife.  In accompanying remarks, the Veteran's psychiatrist again noted the Veteran requires 24-hour supervision due to poor judgment, reporting several episodes of quickly becoming confused and getting lost only one to two blocks from his house.  His wife also reported he engages in potentially dangerous home projects when left alone that are beyond his abilities (secondary to disequilibrium and poor eyesight).

Similar findings are noted in a December 2016 private examination report completed by the Veteran's private physician.  The Veteran did not leave his home without assistant.  In particular, it was noted that the Veteran only left him home 1 to 2 times per week with his wife or other care giver to attend doctors appoints, shop for personal items etc.  He avoided public areas due to his equilibrium disorder, psychiatric condition, and vision problems.  He did not drive or use public transportation.  It was further noted that the Veteran's residual of TBI made his being alone a danger to his well being.  

In light of the evidence discussed above, the Board finds that the Veteran's service-connected residuals of traumatic brain injury results in the regular need for the aid and attendance of another person, primarily due to his forgetfulness and poor judgment, disequilibrium, and poor vision.  Furthermore, two private treatment providers have specifically noted that the Veteran would require nursing home care absent the care and supervision of another person, currently served by his wife.  As the requirements for aid and attendance have been met, specifically due to residuals of traumatic brain injury, the Board finds that special monthly compensation at the (t) rate is warranted.  See 38 U.S.C.A. § 1114(t).

In making this decision, the Board acknowledges the VA opinions of record which find that the Veteran's disabilities do not rise to the level of severity so as to require aid and attendance, and also those that find his symptoms of equilibrium are due to non-service-connected causes.  However, the Board notes that both VA and private treatment records find the Veteran's symptoms of disequilibrium to be a manifestation of multiple concussions resulting in traumatic brain injury.  See, e.g., May 2014 VA Eye Low Vision Outpatient Note; see also February 2016 statement by M.L.D., O.D. (symptoms of divergence insufficiency and binocular instability may include reduced peripheral awareness and overall sense of disequilibrium).  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, given the conflicting medical opinions, and resolving all doubt in the Veteran's favor, the Board will consider his sense of disequilibrium to be associated with his service-connected residuals of traumatic brain injury.

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

In light of the evidence discussed above, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's service-connected residuals of traumatic brain injury requires the aid and attendance of another person which, if not provided, would result in the hospitalization, nursing home care, or other residential institutional care of the Veteran.  Accordingly, special monthly compensation payable at the (t) rate is warranted.


ORDER

Entitlement to special monthly compensation payable at the (t) rate is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


